Exhibit 3.1 ROSSMILLER Secretary of State 204 North Carson Street, Suite 4 Carson City, Nevada 89701-4520 (775) 684 5708 Website: www.nvsos.gov Filed in the office of Ross Miller Secretary of State State of Nevada Document Number 20100522807-47 Filing Date and Time 07/15/2010 12:00 PM Entity Number E0336732010-8 Articles of Incorporation (PURSUANT TONRS CHAPTER 78) USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY 1. Name of Corporation: Gold Ridge Resources, Inc. 2. Registered Agent for Service of Purpose: (check only one box ) o Commercial Registered Agent: Name xNoncommercial Registered Agent (name and address below) OR o Office or Position with Entity (name and address below) Aspen Asset Management Name of Noncommercial Registered Agent OR Name of Title of Office or Other Position with Entity 6623 Las Vegas Blvd. South #255 Las Vegas NEVADA 89119 Street, Address City Zip Code NEVADA Mailing Address (if different from street address) City Zip Code 3. Authorized Stock: (number of shares corporation is authorixed to issue) Number of shares with par value: 100,000,000 Par Value per share: $.001 Number of shares without par value: 4. Names and Addresses of the Board of Directors/Trustees: (each Director/Trustee must be a natrual person at least 18 years of age; attach additional page if more than two directors/trustees) 1. David Mough Name Box 1937 Nevada City CA 95959 Street Address City State Zip Code 2. Karen Geodderz Name 4908 Hildago Way Las Vegas NV 89121 Street Address City State Zip Code 5. Purpose: (optional: see instructions) The purpose of this corporation shall be: 6. Name, Address and Signature of
